Citation Nr: 1139751	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) (formerly dysthymic and anxiety disorder), prior to June 3, 2008, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 3, 2008, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina, which granted service connection for dysthymia and anxiety disorder (claimed as PTSD) and assigned an initial 30 percent rating, effective October 27, 2004.  The Veteran perfected an appeal as to the initial disability rating assigned.  In an August 2008 rating action, the RO continued the initial 30 percent rating for the Veteran's dysthymia and anxiety disorder from May 22, 2006, but assigned a 50 percent rating for dysthymia and anxiety disorder (claimed as PTSD) from June 3, 2008.  In an October 2008 rating decision, the RO, in pertinent part, continued the 50 percent rating for dysthymia and anxiety disorder and denied entitlement to a TDIU.  

In December 2008, the Board remanded the issues of entitlement to an initial rating in excess of 30 percent for dysthymia and anxiety disorder (claimed as PTSD), prior to June 3, 2008, and entitlement to a rating in excess of 50 percent for dysthymia and anxiety disorder (claimed as PTSD), from June 3, 2008, for additional development.  In a December 2009 supplemental statement of the case (SSOC), the Veteran's psychiatric disability was recharacterized as PTSD and MDD based on the results of a July 2009 examination.

In a March 2010 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 30 percent for PTSD and MDD (formerly dysthymic and anxiety disorder), prior to June 3, 2008, and to a rating in excess of 50 percent for PTSD and MDD (formerly dysthymic and anxiety disorder), from June 3, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted the parties' Joint Motion for Remand (joint motion), vacating the Board's decision and remanding the case to the Board for readjudication consistent with the joint motion.  The Board readjudicated the case and issued a decision in February 2011.  In that decision, the Board granted an initial 50 percent rating for PTSD and MDD, prior to June 3, 2008, and granted a 70 percent rating for PTSD and MDD, from June 3, 2008.  In that decision the Board also determined that the criteria for a TDIU had not been met, prior to June 3, 2008; but granted entitlement to a TDIU, from June 3, 2008.

The Veteran perfected an appeal of the Board's February 2011 decision to the Court.  In a July 2011 Order, the Court granted the parties' joint motion to remand the appeal of the issues as set forth on the title page for action consistent with the terms of the joint motion.  Thus, the case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Consistent with the latest joint motion, the Board finds that additional development of the claims remaining on appeal is warranted.  The Board notes that, during the July 2009 VA examination, the Veteran reported that he receives benefits from the Social Security Administration (SSA); however, no SSA records have been associated with the claims folder.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 
1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims folder copies of any SSA disability determination and all records underlying any such determination.  After receipt of SSA records VA should readjudicate the issues on appeal to include consideration of whether referral for an extraschedular rating and/or a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination and all records underlying any such determination submitted or obtained in support of any claim for disability/supplemental income benefits by the Veteran or on his behalf.  All records/responses received should be associated with the claims folder.  

2.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for entitlement to an initial rating in excess of 50 percent for PTSD and MDD, prior to June 3, 2008 and to a TDIU, prior to June 3, 2008, in light of all pertinent evidence and legal authority.  

In adjudicating the claims, document consideration of whether referral for an extraschedular rating and for an extraschedular TDIU is warranted, under the provisions of 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16(b) (2011), respectively.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)


